          21-03009-hcm
El Paso County - County CourtDoc#1-5
                             at Law 6     Filed 05/03/21 Entered 05/03/21 19:21:25 ExhibitFiled
                                                                                            Tab3/11/2020
                                                                                                2 Pg 1 of  1 AM
                                                                                                         9:37
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2020DCV0914




            Eric C. Wood, Partner
            Direct Dial: (214) 367-7501
            Email: eric@brownfoxlaw.com

                                                            March 11, 2020

            Via E-file
            Court Clerk
            El Paso County
            District Court Office
            500 E. San Antonio, Suite 104
            El Paso, Texas 79901

                     Re:       Cause No. 2020DCV091; Westar Investors Group, LLC, Suhail Bawa, and Saleem
                               Makani v. The Gateway Ventures, LLC, et al.; in the County Court at Law No. 6 of
                               El Paso County, Texas.
                               Issuance of Citations and Request for Copies of Plaintiffs’ Original Petition

            Dear Court Clerk:

                   Please accept this letter as Plaintiffs Westar Investors Group, LLC, Suhail Bawa and
            Saleem Makani (“Plaintiffs”) request for citations to be issued on Defendants The Gateway
            Ventures, LLC, PDG Prestige, Inc., Michael Dixson, Suresh Kumar, and Bankim Bhatt.

                   Please issue the citations and print five (5) copies of the Plaintiffs’ Original Petition filed
            yesterday in the above-referenced matter.

                  Please process this request as soon as possible. Then, mail the copies and citations to Brown
            Fox PLLC, 8111 Preston Road, Suite 300, Dallas, Texas 75225, attention Eric C. Wood.

                    Thank you for your attention in this matter. Please contact my legal assistant, Kimberly
            Porter at 214-396-9279 or kimberly@brownfoxlaw.com should you have any questions.


                                                          Sincerely,




                                                    Eric C. Wood
            ECW/kdp
